UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5078



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERNEST ROBERTS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
03-369)


Submitted:   April 16, 2007                   Decided:   May 29, 2007


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred Warren Bennett, BENNETT & BAIR, LLP, Greenbelt, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Andrea L.
Smith, Paul M. Tiao, Assistant United States Attorneys, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ernest Roberts appeals his convictions for one count of

conspiracy to distribute and possess with intent to distribute

crack cocaine, cocaine and one kilogram or more of heroin, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), and one count of

conspiracy to possess with intent to distribute marijuana, in

violation of § 841(a)(1), (b)(1)(A).                Roberts claims the district

court abused its discretion in denying the motion to sever the

charges for trial, abused its discretion in denying the motion for

a mistrial based on possible contact between a juror and Roberts’

relative,    abused    its      discretion     in   denying   the   motion   for    a

mistrial    based     on   an    officer’s       testimony    regarding   Roberts’

involvement selling marijuana prior to the dates of the marijuana

conspiracy and erred in denying the motion to suppress the fruits

of the wiretap surveillance.             Roberts also argues the evidence was

insufficient    to    support      the    marijuana     conspiracy    conviction.

Finding no error, we affirm.

            Joinder of offenses is the rule, not the exception, and

a trial judge’s decision to deny a motion to sever should only be

overturned    upon     a   “showing       of   clear   prejudice     or   abuse    of

discretion.”    United States v. Acker, 52 F.3d 509, 514 (4th Cir.

1995) (citation omitted).             We find Roberts failed to make a

sufficient showing of prejudice.                 The evidence supporting each

charge was distinct and of different natures.                 We fail to see how


                                         - 2 -
the jury could have been confused.             There is no evidence the

joinder prevented Roberts from presenting a defense.            Because of

the court’s instruction it is unlikely the jury found Roberts

guilty of both charges because of a finding that he had a criminal

disposition.     See United States v. Goldman, 750 F.2d 1221, 1225

(4th Cir. 1984).

           We further find the district court did not abuse its

discretion in denying the motion for a mistrial based upon contact

between a juror and Roberts’ mother.          Neither this juror, nor any

juror who heard about the contact, expressed any reservations as to

their ability to be impartial in reaching a verdict.          We also find

the court did not abuse its discretion in denying a mistrial motion

based on a law enforcement agent’s testimony regarding Roberts’

involvement in selling marijuana several years prior to the dates

in the indictment. The jury was made aware of Roberts’ involvement

in   selling   marijuana   prior   to   the   challenged   testimony.    In

addition, the court instructed the jury to disregard the testimony.

           We also find the court did not abuse its discretion in

denying the motion to suppress evidence from the wiretap.               See

United States v. Oriakhi, 57 F.3d 1290, 1298 (4th Cir. 1995).           The

Government showed that traditional evidence gathering methods were

losing steam and becoming dangerous.




                                   - 3 -
          Finally, we find the evidence was more than sufficient to

support the marijuana conviction.     See Glasser v. United States,

315 U.S. 60, 80 (1942)

          Accordingly, we affirm the convictions and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -